

	

		II

		109th CONGRESS

		1st Session

		S. 411

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2005

			Mrs. Murray (for herself

			 and Ms. Cantwell) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  improve the provision of items and services provided to Medicare beneficiaries

		  residing in States with more cost-effective health care delivery

		  systems.

	

	

		1.Short

			 title

			This Act may be cited as the

			 MediFair Act of

			 2005.

		

			2.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				Regional inequities in medicare reimbursement has created

			 barriers to care for seniors and the disabled.

			

				(2)

				The regional inequities in medicare reimbursement penalize States

			 that have cost-effective health care delivery systems and rewards those States

			 with high utilization rates and that provide inefficient care.

			

				(3)

				Over a lifetime, those inequities can mean as much as a $50,000

			 difference in the cost of care provided per beneficiary.

			

				(4)

				Regional inequities have resulted in creating very different

			 medicare programs for seniors and the disabled based on where they live.

			

				(5)

				Because the Medicare+Choice rate is based on the fee-for-service

			 reimbursement rate, regional inequities have allowed some medicare

			 beneficiaries access to plans with significantly more benefits including

			 prescription drugs. Beneficiaries in States with lower reimbursement rates have

			 not benefitted to the same degree as beneficiaries in other parts of the

			 country.

			

				(6)

				Regional inequities in medicare reimbursement have created an

			 unfair competitive advantage for hospitals and other health care providers in

			 States that receive above average payments. Higher payments mean that those

			 providers can pay higher salaries in a tight, competitive market.

			

				(7)

				Regional inequities in medicare reimbursement can limit timely

			 access to new technology for beneficiaries in States with lower reimbursement

			 rates.

			

				(8)

				Regional inequities in medicare reimbursement, if left unchecked,

			 will reduce access to medicare services and impact healthy outcomes for

			 beneficiaries.

			

				(9)

				Regional inequities in medicare reimbursement are not just a

			 rural versus urban problem. Many States with large urban centers are at the

			 bottom of the national average for per beneficiary costs.

			

			3.

			Improving fairness of payments to providers under the Medicare

			 fee-for-service program

			Title XVIII of the

			 Social Security Act (42 U.S.C. 1395 et

			 seq.) is amended by adding at the end the following new section:

			

				

					1898.Improving payment equity under the original Medicare

		  fee-for-service program(a)

						Establishment of system

						Notwithstanding any other provision of law, the Secretary shall

				establish a system for making adjustments to the amount of payment made to

				entities and individuals for items and services provided under the original

				medicare fee-for-service program under parts A and B.

					

						(b)

						System requirements

						

							(1)

							Increase for States below the national average

							Under the system established under subsection (a), if a State

				average per beneficiary amount for a year is less than the national average per

				beneficiary amount for such year, then the Secretary (beginning in 2006) shall

				increase the amount of applicable payments in such a manner as will result (as

				estimated by the Secretary) in the State average per beneficiary amount for the

				subsequent year being equal to the national average per beneficiary amount for

				such subsequent year.

						

							(2)

							Reduction for certain States above the national average to

				enhance quality care and maintain budget neutrality

							

								(A)

								In general

								The Secretary shall ensure that the increase in payments under

				paragraph (1) does not cause the estimated amount of expenditures under this

				title for a year to increase or decrease from the estimated amount of

				expenditures under this title that would have been made in such year if this

				section had not been enacted by reducing the amount of applicable payments in

				each State that the Secretary determines has—

								

									(i)

									a State average per beneficiary amount for a year that is

				greater than the national average per beneficiary amount for such year;

				and

								

									(ii)

									healthy outcome measurements or quality care measurements that

				indicate that a reduction in applicable payments would encourage more efficient

				use of, and reduce overuse of, items and services for which payment is made

				under this title.

								

								(B)

								Limitation

								The Secretary shall not reduce applicable payments under

				subparagraph (A) to a State that—

								

									(i)

									has a State average per beneficiary amount for a year that is

				greater than the national average per beneficiary amount for such year;

				and

								

									(ii)

									has healthy outcome measurements or quality care measurements

				that indicate that the applicable payments are being used to improve the access

				of beneficiaries to quality care.

								

							(3)

							Determination of averages

							

								(A)

								State average per beneficiary amount

								Each year (beginning in 2005), the Secretary shall determine a

				State average per beneficiary amount for each State which shall be equal to the

				Secretary’s estimate of the average amount of expenditures under the original

				medicare fee-for-service program under parts A and B for the year for a

				beneficiary enrolled under such parts that resides in the State.

							

								(B)

								National average per beneficiary amount

								Each year (beginning in 2005), the Secretary shall determine

				the national average per beneficiary amount which shall be equal to the average

				of the State average per beneficiary amount determined under subparagraph (A)

				for the year.

							

							(4)

							Definitions

							In this section:

							

								(A)

								Applicable payments

								The term applicable payments means payments made

				to entities and individuals for items and services provided under the original

				medicare fee-for-service program under parts A and B to beneficiaries enrolled

				under such parts that reside in the State.

							

								(B)

								State

								The term State has the meaning given such term in

				section 210(h).

							

						(c)

						Beneficiaries held harmlessThe provisions of

				this section shall not affect—

						

							(1)

							the entitlement to items and services of a beneficiary under

				this title, including the scope of such items and services; or

						

							(2)

							any liability of the beneficiary with respect to such items and

				services.

						

						(d)

						Regulations

						

							(1)

							In general

							The Secretary, in consultation with the Medicare Payment

				Advisory Commission, shall promulgate regulations to carry out this

				section.

						

							(2)

							Protecting rural communities

							In promulgating the regulations pursuant to paragraph (1), the

				Secretary shall give special consideration to rural areas.

						.

		

			4.

			Medpac recommendations on healthy outcomes and quality

			 care

			

				(a)

				Recommendations

				The Medicare Payment Advisory Commission established under

			 section

			 1805 of the Social Security

			 Act (42 U.S.C. 1395b–6) shall develop

			 recommendations on policies and practices that, if implemented, would

			 encourage—

				

					(1)

					healthy outcomes and quality care under the medicare program in

			 States with respect to which payments are reduced under section 1898(b)(2) of

			 such Act (as added by section 3); and

				

					(2)

					the efficient use of payments made under the medicare program in

			 such States.

				(b)SubmissionNot

			 later than the date that is 9 months after the date of enactment of this Act,

			 the Commission shall submit to Congress the recommendations developed under

			 subsection (a).

			

